Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on May 17th, 2022. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-18, and 20 are rejected 35 U.S.C. 103 as being unpatentable over Brown et al. (USPGPUB No. 2017/0220506 A1, hereinafter referred to as Brown) in view of Seiler et al. (USPGPUB No. 2018/0276167 A1, hereinafter referred to as Seiler). 
Referring to claim 1, Brown discloses a removable Input/Output (I/O) expansion device {“facilitate simplified storage expansion”, [0095], see Fig. 1} configured for slidable {sliding into “slots 121 of the housing 108”, see Fig. 1, [0031]} insertion within and removal from a plurality of slots {“removed from the main structure 102” that include a plurality of slots “slots 121 of the housing 108”, see Fig. 1, [0031} of a storage rack {“using racks of computers”, [0095].} having an electrical backplane {“backplane 110”, see Fig. 1, [0028]} comprising a plurality of high-speed Peripheral Component Interconnect Express (PCIe) lanes {“high speed communication links” as incorporated by PCIE, [0004], [0053].}, the I/O expansion device comprising:
a front plate comprising an aggregate electrical storage connector mounted thereon {“SATA block 514”, see Figs. 1 and 5, [0042]}, the aggregate electrical storage connector configured to interface with one or more storage devices and computing devices {“storage pods 104”, see Fig. 1, [0027]};
a rear plate comprising a plurality of backplane electrical connectors mounted thereon {rear plate supporting “backplane 110” and electrical connectors “achieve connectivity with the backplane 110” via Ethernet, see Fig. 1, [0052]}, wherein the plurality of backplane electrical connectors are configured to interface with the plurality of high-speed PCIe lanes of the electrical backplane of the storage rack {“interface communications components or a Serial Attached SCSI”, see Fig. 5, [0042]};
interface circuitry mounted on a printed circuit board {“main structure having a backplane”, see Fig. 1, [0011]} within the I/O expansion device and electrically coupled to the backplane electrical connectors {“backplane that aids in assembling multiple storage pods”, see Fig. 1, [0025]} of the rear plate and the aggregate electrical storage connector of the front plate {“connected to and in electrical communication with the backplane 110”, see Fig. 1, [0028]};
Brown does not appear to explicitly disclose wherein the interface circuitry of the I/O expansion device is configured to present, via the plurality of backplane electrical connectors, an aggregate bandwidth of the plurality of high-speed PCIe lanes to the one or more storage devices and computing devices interfaced with the aggregate electrical storage connector.
However, Seiler discloses wherein the interface circuitry of the I/O expansion device is configured to present, via the plurality of backplane electrical connectors, an aggregate bandwidth {maximum bifurcated width, see Fig. 3, [0019]} of the plurality of high-speed PCIe lanes {“may bifurcate the lanes”, [0019]} to the one or more storage devices and computing devices interfaced with the aggregate electrical storage connector {“PCIe M.2 devices”, see Figs. 2 and 3, [0016]}.
Brown and Seiler are analogous because they are from the same field of endeavor, managing PCIE device(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Seiler before him or her, to modify Brown’s “main structure 102” (see Fig. 1) incorporating and Seiler’s root port bifurcation (see Fig. 3, [0019]). 
The suggestion/motivation for doing so would have been to implement a backplane interconnect and an expansion card interface for add-in boards for backward compatibility with a large body of legacy peripherals (Seiler [0001]).
Therefore, it would have been obvious to combine Seiler with Brown to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Seiler discloses wherein the plurality of backplane electrical connectors are configured to interface with the plurality of high-speed PCIe lanes of the electrical backplane according to a PCIe protocol {“high speed communication links” as incorporated by PCIE, [0004], [0053].}, wherein the aggregate electrical storage connector is further configured to interface with the one or more storage devices and computing devices according to the PCIe protocol, and wherein the interface circuitry comprises one or more of an electrical buffer and an electrical aggregator configured to {the above claim preamble is a repeat of claim 1 limitations.}: 
receive, from the one or more storage devices and computing devices and via the aggregate electrical storage connector {increasing adoption of PCIe-attached memory storage”, [0013], see Fig. 1}, first data according to the PCIe protocol and output {“utilized to address user memory requirements”, see Fig. 1, [0013]}, to the plurality of high-speed PCle lanes of the electrical backplane and via the plurality of backplane electrical connectors {“includes a passive backplane interconnect”, [0001]}, the first data according to the PCle protocol {“lanes 130 can be associated with a PCIe bus”, see Fig. 1, [0012]}; 
and receive, from the plurality of high-speed PCIe lanes of the electrical backplane and via the plurality of backplane electrical connectors {“any type of signal router or signal multiplexer can be employed”, see Fig. 1, [0012]}, second data according to the PCle protocol and output, to the one or more storage devices and computing devices {“daughter card can interface to a base memory card 100…”, see Fig. 1, [0014]} and via the aggregate electrical storage connector, second data according to the PCle protocol {“routed through a PCIe switch”, see Fig. 1, [0014]}.

As per claim 3, the rejection of claim 1 is incorporated and Seiler discloses wherein the plurality of backplane electrical connectors are configured to interface with the plurality of high-speed PCIe lanes of the electrical backplane according to a PCIe protocol {“high speed communication links” as incorporated by PCIE, [0004], [0053].}, wherein the aggregate electrical storage connector is further configured to interface with the one or more storage devices and computing devices according to an interface storage protocol that is different from the PCIe protocol, and wherein the interface circuitry comprises interface conversion circuitry configured to {the above claim preamble is a repeat of claim 1 limitations.}:  
receive, from the one or more storage devices and computing devices and via the aggregate electrical storage connector {increasing adoption of PCIe-attached memory storage”, [0013], see Fig. 1}, first data according to the interface storage protocol that is different from the PCIe protocol and output {“utilized to address user memory requirements”, see Fig. 1, [0013]}, to the plurality of high- speed PCle lanes of the electrical backplane and via the plurality of backplane electrical connectors “includes a passive backplane interconnect”, [0001]}, the first data according to the PCIe protocol {“lanes 130 can be associated with a PCIe bus”, see Fig. 1, [0012]}; and receive, from the plurality of high-speed PCIe lanes of the electrical backplane and via the plurality of backplane electrical connectors {“any type of signal router or signal multiplexer can be employed”, see Fig. 1, [0012]}, second data according to the PCle protocol and output, to the one or more storage devices and computing devices {“daughter card can interface to a base memory card 100…”, see Fig. 1, [0014]} and via the aggregate electrical storage connector, the second data according to the interface storage protocol that is different from the PCle protocol {“routed through a PCIe switch”, see Fig. 1, [0014]}.

As per claim 4, the rejection of claim 3 is incorporated and Brown discloses wherein the interface storage protocol that is different from the PCIe protocol comprises a Serial Attached Small Computer System Interface (SCSI) (SAS) protocol {interface communications components or a Serial Attached SCSI, [0042]}, and wherein the aggregate electrical storage connector comprises a plurality of SAS connectors {“SAS blocks”, see Figs. 5 and 6, [0047]}.

As per claim 5, the rejection of claim 4 is incorporated and Brown discloses wherein the plurality of SAS connectors comprise 8 SAS connectors {electrical circuit board 206 has a receiving port that receives the hard drive connection, see Figs 1 and 5, [0032].}. 

As per claim 6, the rejection of claim 3 is incorporated and Brown discloses wherein the interface storage protocol that is different from the PCIe protocol comprises a Serial Advanced Technology Attachment (SATA) protocol {SATA BLOCK 514, see Fig .5, [0042]}, and wherein the aggregate electrical storage connector comprises a plurality of SATA connectors {“facilitates communications between the CPU components”, see Fig. 5, [0042]}.

As per claim 7, the rejection of claim 6 is incorporated and Brown discloses wherein the plurality of SATA connectors comprise 8 SATA connectors {electrical circuit board 206 has a receiving port that receives the hard drive connection, see Figs 1 and 5, [0032].

As per claim 8, the rejection of claim 1 is incorporated and Brown discloses wherein the aggregate electrical storage connector comprises 8 PCIe x1 interfaces {Peripheral Component Interconnect Express (PCIe) functions can also or instead be provided, see Figs. 1 and 5, [0073].}.

As per claim 9, the rejection of claim 6 is incorporated and Brown discloses wherein the plurality of backplane electrical connectors comprise 2 PCle x4 interfaces {Peripheral Component Interconnect Express (PCIe) functions can also or instead be provided, see Figs. 1 and 5, [0073].}.

As per claim 10, the rejection of claim 6 is incorporated and Brown discloses further comprising one or more rails configured to slideably engage the storage rack and position the I/O expansion device within a slot of the plurality of slots of the storage rack {“implemented using racks of computers based on workstation or server-class hardware”, [0095].}.

Referring to claims 12-19 are method claims reciting claim functionality corresponding to the apparatus claims of claims 1-10, respectively, thereby rejected under the same rationale as claims 1-10 recited above. 
 
Referring to claim 20, Brown discloses a removable Input/Output (I/O) expansion device {“facilitate simplified storage expansion”, [0095], see Fig. 1} configured for slidable {sliding into “slots 121 of the housing 108”, see Fig. 1, [0031]} insertion within and removal from a plurality of slots {“removed from the main structure 102” that include a plurality of slots “slots 121 of the housing 108”, see Fig. 1, [0031} of a storage rack {“using racks of computers”, [0095].} having an electrical backplane {“backplane 110”, see Fig. 1, [0028]} comprising a plurality of high-speed Peripheral Component Interconnect Express (PCIe) lanes {“high speed communication links” as incorporated by PCIE, [0004], [0053].}, the I/O expansion device comprising:
a front plate comprising means for interfacing with one or more storage devices and computing devices {“SATA block 514”, see Figs. 1 and 5, [0042]};
a rear plate comprising a plurality of means for interfacing with the plurality of high- speed PCle lanes {rear plate supporting “backplane 110” and electrical connectors “achieve connectivity with the backplane 110” via Ethernet, see Fig. 1, [0052] of the electrical backplane of the storage rack {“interface communications components or a Serial Attached SCSI”, see Fig. 5, [0042]};
interface means electrically coupled to the means for interfacing {“main structure having a backplane”, see Fig. 1, [0011]} with one or more storage devices and computing devices and the plurality of means for interfacing {“backplane that aids in assembling multiple storage pods”, see Fig. 1, [0025]} with the plurality of high-speed PCIe lanes of the electrical backplane {“connected to and in electrical communication with the backplane 110”, see Fig. 1, [0028]},
Brown does not appear to explicitly disclose wherein the interface means is configured to present, via the plurality of means for interfacing with the plurality of high-speed PCIe lanes of the electrical backplane, an aggregate bandwidth of the plurality of high-speed PCIe lanes to the one or more storage devices and computing devices interfaced with the means for interfacing with one or more storage devices and computing devices.
However, Seiler discloses wherein the interface means is configured to present, via the plurality of means for interfacing with the plurality of high-speed PCIe lanes of the electrical backplane, an aggregate bandwidth {maximum bifurcated width, see Fig. 3, [0019]} of the plurality of high-speed PCIe lanes {“may bifurcate the lanes”, [0019]} to the one or more storage devices and computing devices interfaced with the means for interfacing with one or more storage devices and computing devices {“PCIe M.2 devices”, see Figs. 2 and 3, [0016]}.
Brown and Seiler are analogous because they are from the same field of endeavor, managing PCIE device(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Seiler before him or her, to modify Brown’s “main structure 102” (see Fig. 1) incorporating and Seiler’s root port bifurcation (see Fig. 3, [0019]). 
The suggestion/motivation for doing so would have been to implement a backplane interconnect and an expansion card interface for add-in boards for backward compatibility with a large body of legacy peripherals (Seiler [0001]).
Therefore, it would have been obvious to combine Seiler with Brown to obtain the invention as specified in the instant claim(s).

Claims 11 and 19 are rejected 35 U.S.C. 103 as being unpatentable over Brown in view of Seiler and further in view of Breakstone et al. (USPGPUB No. 2017/0220505 A1, hereinafter referred to as Breakstone). 
As per claim 11, the rejection of claim 1 is incorporated however Brown does not appear to explicitly disclose any limitation in this dependent claim.
Furthermore, Breakstone discloses wherein the plurality of backplane electrical connectors comprise two SFF-8639 (U.2) form factor connectors {“comprise a U.2 type connector that carries”, see Fig. 1, [0026].}.
Brown/Seiler and Breakstone are analogous because they are from the same field of endeavor, managing PCIE device(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown/Seiler and Breakstone before him or her, to modify Brown/Seiler’s device incorporating Breakstone’s U.2 form factors as claimed (see Fig. 1, “SFF-8639 connectors”, [0123]). 
The suggestion/motivation for doing so would have been to implement in addition to storage of data, remote computing systems include various processing systems that can provide remote computing resources to end users. These networked storage systems and remote computing systems can be included in high-density installations, such as rack-mounted environments (Breakstone [0002]).
Therefore, it would have been obvious to combine Seiler with Brown to obtain the invention as specified in the instant claim(s).

As per claim 19 is a method claim reciting claim functionality corresponding to the apparatus claims of claim 11, respectively, thereby rejected under the same rationale as claim 11 recited above. 

Response to Arguments
Applicant's arguments (05/17/2022) have been considered but are deemed unpersuasive in view of the following:
By Applicant’s demonstration (Remarks pages 3-6), applicant contends that the Brown reference does not teach or suggest a removable I/O expansion device comprising “a front plate comprising an aggregate electrical storage connector ... configured to interface with one or more storage devices and computing devices,” and “a rear plate comprising a plurality of backplane electrical connectors ... configured to interface with the plurality of high-speed PCle lanes of the electrical backplane of the storage rack,” as recited in independent claim 1. 
Taken into account the paragraph ([0036], [0043], [0052]-[0053]) cited by the Attorney, emphasis by the Examiner that “some of the embodiments” would admit to removing certain features, but not in every embodiment. Case in point, the last 3-4 lines [0074] verbatim: “For example, in other embodiments, any one or more of a Device Driver Interface (DDI) function, a MultiMediaCard (MMC) function, and one or more (e.g., three or four) Peripheral Component Interconnect Express (PCIe) functions can also or instead be provided”. In other words, there is at least one embodiment utilizes PCIe functions as intended by the claim 1.
Further note that as far as the 04/07/2021 is corrupted and/or does not show a single page in PE2E, the Applicant want to consider re-transmitting the concerning IDS. Thus, the Examiner respectfully maintain the current ground of rejection(s). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184